Citation Nr: 1517860	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  03-13 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes.  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2002 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In the September 2002 rating decision, the RO denied service connection for diabetes mellitus.  In the April 2011 rating decision, the RO denied service connection for hypertension and peripheral neuropathy of the lower extremities.  

The Board denied the Veteran's appeal as to entitlement to service connection for diabetes mellitus in a January 2005 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In a February 2009 decision, the Court affirmed that part of the Board's decision that denied service connection for diabetes mellitus on a theory of entitlement that it was presumed service connected due to exposure to Agent Orange during service in Vietnam.  

The portion of the Board's decision denying service connection for diabetes mellitus on a direct theory of entitlement was vacated and remanded to the Board by the Court for further proceedings consistent with the Court's decision.  

In March 2010, the Board remanded the diabetes mellitus issue to the RO for additional development. After the case was returned to the Board, the Board issued a decision in May 2011 denying service connection for diabetes mellitus on a direct theory of entitlement.  The Veteran appealed that decision to the Court.  

In September 2011 the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the Board's May 2011 decision and remanded the matter for action consistent with the terms of the JMR.  

The Parties clarified that the direct theory of entitlement included a theory that the Veteran's diabetes mellitus was caused by exposure to an herbicide agent during active service, arguably (in practical terms) essentially overturning the Court's Order of February 2009.

In July 2012 and again in April 2014, the Board remanded this case to the RO, for additional development.  That development completed, the case has now properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board apologies to the Veteran for the delay in the full adjudication of this case. 


FINDINGS OF FACT

1.  The Veteran was not exposed to an herbicide agent, such as Agent Orange, during his active service.  

2.  Diabetes mellitus did not have onset during active service, did not manifest within one year of separation from active service, and was not caused by active service.  

3.  Hypertension did not have onset during active service, did not manifest within one year of separation from active service, and was not caused by active service.  

4.  Peripheral neuropathy of the lower extremities did not have onset during active service, did not manifest within one year of separation from active service, and was not caused by active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).  

2.  The criteria for service connection for hypertension have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2014).  

3.  The criteria for service connection for peripheral neuropathy of the lower extremities have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he was exposed to Agent Orange during his service aboard the U.S.S. DeHaven, a U.S. Navy destroyer, and that this exposure caused his diabetes mellitus, and in turn caused his peripheral neuropathy and hypertension.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection can be established on a direct theory of entitlement or through the operations of certain presumptions.  The direct theory of entitlement has been succinctly expressed by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be presumed for certain chronic diseases, including diabetes mellitus, organic diseases of the nervous system, and hypertension, if those diseases manifest during active service or within one year of separation from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2014).  

Service connection may also be presumed for certain diseases based on exposure to an herbicide agent, such as Agent Orange, during active service in the Republic of Vietnam between January 1962 and May 1975.  38 C.F.R. § 3.307(a)(6)(iii).  Active service in the Republic of Vietnam means service within the land borders of the Republic of Vietnam, including inland waterways.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Service personnel records document that the Veteran served aboard the U.S.S. DeHaven, a U.S. Navy destroyer, from October 10, 1967 to July 30, 1968.  

In the February 2009 decision, the Court first explained that proceedings in this case had been stayed pending the U.S. Court of Appeals for the Federal Circuit's (Federal Circuit) decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In Haas, the Federal Circuit upheld VA's interpretation of its regulation, 38 C.F.R. § 3.307(a)(6)(iii), that the term "service in the Republic of Vietnam" did not include those veterans who had service in the waters offshore but did not set foot within the land borders of Vietnam.  In affirming Board's January 2005 decision to the extent that service connection cannot be presumed based on his service off the coast of Vietnam, the Court held as follows:  

Accordingly, the Court holds that the Board's determination that he appellant was "not entitled to the presumption that his diabetes was incurred in or aggravated by service due to exposure to Agent Orange because he did not serve in Vietnam as defined under current law and regulations" is not clearly erroneous.  

It must be noted that the Court's February 2009 decision subsumed, that is replaced, the Board's January 2005 decision as to the issue of presumptive service connection based on the Veteran's lack of service in Vietnam.  See Winsett v. Principi, 341 F.3d 1329, 1331 (Fed. Cir. 2003).  In that February 2009 decision, the held that the Veteran was not entitled to the presumption of service connection that his diabetes mellitus was incurred or aggravated by service due to exposure to Agent Orange because he did not serve in Vietnam.  

Following that Court decision, the Board, in its remands, requested research through the U.S. Army Joint Services Records and Research (JSRRC) to determine if the U.S.S. DeHaven entered the inland waterways of Vietnam during the time period that the Veteran was aboard the ship.  

In other words, research was conducted to determine if the Veteran was "in Vietnam".

It must be noted for the record that the undersigned Veterans Law Judge has not participated in any previous decision or remand involving this case.  

In this regard, there is sometimes confusion at the Board as to what actions the Court is requiring the Board to take.  To avoid this problem, more development is sometimes undertaken than necessitated, notwithstanding the Court's Order.  The JMR cited below illustrates fully this confusion. 

In any event, as the Court had already affirmed the Board's decision as to whether the Veteran was in Vietnam (as the term is understood in Veterans Law), for the Board to now revisit the issue would amount to the Board would be reviewing, or reversing, the Court's decision.  The Board does not have jurisdiction to review the decision of the Court, which is a superior adjudicative body.  Id.  

The Board notes however, that if it did have jurisdiction over the question of whether the Veteran had service in the Republic of Vietnam, the Board would find that he did not have service in the Republic of Vietnam.  The research conducted pursuant to the Board's July 2012 and February 2014 Remands was in compliance with the Board's directives and was unfavorable to the Veteran's claim.  In July 2012, the Board remanded this case to the RO to request that the Veteran or his representative provide an approximate date within a two month time window as to when the U.S.S. DeHaven went up the inland waterways in Vietnam while the Veteran was aboard.  In a February 2013 response to the RO request for a two month window, the Veteran's representative reported that the Veteran indicated that he believed that the time that the U.S.S. DeHaven was in the inland waterways of the Republic of Vietnam was during his first two months aboard the ship, October to December 1967.  

The Board remanded this case to the RO in February 2014 to obtain any available deck logs of the U.S.S. DeHaven for the period from October 16, 1967 to May 29, 1968 and to request research as to whether the U.S.S. DeHaven was in the inland waterways of the Republic of Vietnam during a two month period, such research to include researching the deck logs.  In March 2014 the AOJ requested those deck logs from the National Archives.  Of record is a Defense Personnel Image Retrieval System (DPRIS) report documenting that the U.S. Army Joint Services Records Research Center (JSRRC) had reviewed the 1967 command history and the October 10, 1967 to December 9, 1967 deck logs for the U.S.S. Dehaven.  The report documents the ships movements and shows that there was no indication that the ship was entered inland waterways during that period.  

An April 2014 Memorandum documents that the RO placed a request for deck logs with the JSRRC for the period from October 1, 1967 to December 10, 1967 to verify whether the USS DeHaven entered Vietnam s inland waters.  A negative response was received stating that the ship did not enter inland waterways during this period.  A request was also placed with National Archives and Records Administration (NARA) for the deck logs for the U.S.S. DeHaven from December 1967 through May 1968 A response was received stating that NARA was digitizing the deck logs selectively of Logbooks of U S Navy Ships and Stations 1941-1978 on WestPac cruises during the Vietnam War and explained how to access these logs.  The memorandum further documents that all deck logs for the ship were available online for the period from October 1967 to June 1968, with the exception of May 1968.  It states that for the period from December 1967 to April 1968, there is no evidence in the deck logs that the ship entered inland waterways and the navigational coordinates place it within the blue waters.  

This evidence shows that the U.S.S. DeHaven was not in the inland waterways of Vietnam at any time when the Veteran was aboard the ship.  The service documents, i.e., the deck logs and the command history researched as reflected by the DPRIS response, are more probative as to whether the Veteran was ever in the inland waterways of Vietnam than the Veteran's recollections because the research is based on documents created contemporaneous to the time in question and therefore, unlike the Veteran's memory, not subject to the degrading effects of time on accuracy.  

As to the direct service connection theory of entitlement, in the February 2009 decision, the Court found that VA had failed to meet its duty to assist the Veteran in obtaining evidence to substantiate his claim because it had provided an examination in September 2002 that addressed the diabetes issue but the examination was inadequate.  The Court stated that a remand was necessary for the Board to provide a thorough and contemporaneous medical examination pursuant to its duty to assist.  The Secretary agreed that the September 2002 examination was not based on any medical evidence as it was not preceded by review of the claims file or the service medical records.  

Following that decision, the Board remanded the case to the AOJ who obtained another medical opinion in June 2010.  The examiner indicated that she had reviewed the Veteran's claims file.  She documented the Veteran's report that he was told that he had diabetes mellitus over 10 years earlier and that he had been diagnosed with hypertension prior to his diabetes mellitus diagnosis.  She included that his November 1968 examination for separation from service did not indicate that he had diabetes and that a January 1969 urine glucose was zero and a November 1974 UA glucose was negative.  She also noted that during an August 2003 hearing, the Veteran reported that his blood sugar had started to rise about 5 to 6 years before the date of the hearing and was diagnosed with diabetes mellitus 1 to 2 years before the hearing.  She also noted that the Veteran denied neurologic symptoms, including paresthesia in the hands or feet.  She indicated that diabetes was first diagnosed many years after service.  The examiner stated that the Veteran's preexisting hypertension is as likely as not exacerbated by his diabetes mellitus and that he had mild peripheral neuropathy as likely as not residual of his diabetes mellitus.  

A relevant nexus opinion was obtained by the AOJ and is dated in November 2010, by apparently a different examiner.  The examiner indicated that the claims file had been reviewed.  The examiner stated that there was no evidence of diabetes upon discharge from service, that the Veteran reported elevated sugars in the late 1990s, and was diagnosed with diabetes mellitus in 2002.  The examiner stated that based on the information in his claims file and VA records, it is less likely as not that his diabetes mellitus had onset during his active service.  

This opinion is adequate.  The examiner based the opinion on the Veteran's medical history and expressed the opinion in terms of that history.  No further discussion was necessary as there is nothing in the record that would reasonably cause a person to find that the Veteran's service caused diabetes that did not manifest until many years after service.  In the instant decision, the Board finds that the Veteran was not exposed to Agent Orange during service so no opinion is needed that addresses causation due to exposure to Agent Orange.  There is no assertion that his diabetes was otherwise caused by his active service.  

In May 2011, the Board denied the appeal as to entitlement to service connection for diabetes mellitus on a direct basis.  In so doing, the Board did not address whether the Veteran was exposed to Agent Orange during service, as he has alleged.  

The Court granted the JMR in September 2011.  In the JMR, the Parties agreed that in the February 2009 decision, the Court affirmed the Board's 2005 decision that found that that the Veteran was not entitled to service connection for diabetes on a presumptive basis, i.e. that he was not among the class of veterans who are presumed to have been exposed to Agent Orange during service.  

The Parties, however, also agreed that the Veteran still then could establish service connection for diabetes on a direct basis including by showing that he was exposed to Agent Orange during his active service and that there was a nexus between such exposure and his diabetes.  

A presumption stands in place of proof of an element by assuming the existence of the requisite fact based on the proof of some other fact.  In the case of a veteran who served in the Republic of Vietnam, such veteran does not have the burden of proving that he or she was exposed to Agent Orange, rather, it is assumed based on service in Vietnam.  However, the absence of operation of a presumption does not foreclose a claimant from proving the element, which in Veterans benefits law means to an equipoise evidentiary standard.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Parties agreed that in the May 2011 decision, the Board had not fully adjudicated whether the Veteran was exposed to Agent Orange during service, even though he is not among the class of veterans who are presumed to have been exposed.  The Parties also agreed that the decision in Haas v. Peake only went to whether the Veteran was entitled to service connection for diabetes on a presumptive basis. 

The Parties agreed that the Board could not find that the Veteran's statements of exposure had no probative value merely because they are uncorroborated by the record and stated that the Board must undertake a complete analysis of the credibility and competence of the Veteran's statements as to the purported in-service incident.  The directions on remand therefore where that the Board to consider the credibility and competence of Appellant s statements that he was exposed to Agent Orange in service including any development deemed necessary by the Board.  

The Board must, as the terms of the JMR indicate, analyze the Veteran's statements contending that he was exposed to Agent Orange, in conflict with the prior Court Order. 

VA received the Veteran's claim of entitlement to service connection for diabetes in July 2002.  He reported that he served on naval vessels that went into and up the rivers of Vietnam, exposing him to Agent Orange.  

In August 2003, the Veteran testified before a Decision Review Officer at the RO.  He testified that he was very close to shore, within 1000 to 500 yards, during his service aboard the U.S.S. DeHaven but did not actually go incountry.  He testified that the water near the shore was filled with all kinds of residue including Agent Orange and he came in contact with it on the deck of the ship.  He testified that planes were not permitted to land on the aircraft carriers with Agent Orange on board so they would dump it in the water before landing, sometimes near his ship or over his ship.  He also argued that VA presumed service connection for specific diseases due to Agent Orange exposure only for those veterans who had set foot in Vietnam but it should also presume service connection for veterans such as himself who served in the waters offshore because their exposure may have been more intense.  

In an August 2003 written statement, the Veteran reported that he was exposed to Agent Orange because water splashed aboard the ship when aircraft dumped Agent Orange while returning to aircraft carries, sometimes via wind carrying it to his ship and sometimes it fell directly on the ship.  

In that May 2012 statement, the Veteran reported that standard operating procedure required the release of any chemicals attached to an aircraft prior to landing on an aircraft carrier, the aircraft released entire barrels and remaining spray of herbicides, and that the spray would blow on his ship, which acted in a support role for aircraft carriers, and the barrels would open on impact when they hit the water.  

He reported that the words "A product of Dow Chemical" were printed on the side of the barrels.  

He estimated that the dropping of chemicals near his ship occurred at least 50 times while he was serving on it near Vietnam.  He stated that he was told that the chemicals were harmless and affected only vegetation but he recalled seeing dead fish floating in the water.  

Of record is a March 2013 request for JSRRC research.  This states that the Veteran reported that planes carrying Agent Orange dumped their remaining loads by his ship.  The request notes that the Veteran reported that these planes were not allowed to land on aircraft carriers with these materials.  He reported that this occurred between October 1967 and May 1968, when he was stationed on the ship.  A March 2013 response to that JSRRC request documents that no Agent Orange spraying mission ever dumped remaining herbicide into the water surrounding Vietnam because the missions required all of the carried herbicide to be sprayed.  

The response indicated that the Veteran's assertions regarding such aircraft were incorrect, explaining that those aircraft did not ever land on aircraft carries.  The response noted that the only incident involving such aircraft depositing Agent Orange in the waters surrounding Vietnam occurred on May 24, 1968, at An Xuyen Province when an Air Force aircraft crashed into the water 1.5 kilometers off the Vietnamese coast after taking ground fire.  

As noted earlier in this decision. April 2014 Memorandum documents that the RO placed a request for deck logs with the JSRRC for the period from October 1, 1967 to December 10, 1967.   The memorandum documents that all deck logs for the ship were available online for the period from October 1967 to June 1968, with the exception of May 1968.  It explained that the deck logs were not available to verify whether the ship was near the coast of An Xuyen Province between May 24, 1968 and May 29, 1968.  The deck logs did verify that as of 0001 hours on June 1, 1968, the U.S.S. DeHaven was docked at the U.S. Naval station, Yokosuka, Japan.  

Although the deck logs were not available for May 1968, the fact that the ship was docked at the U.S. Naval station in Yokosuka, Japan and the distance between Xuyen Province and Japan is sufficient to find that it is highly unlikely that the ship was near the coast of An Xuyen Province at any time between May 24, 1968 and May 29, 1968.  The Board finds the reports from the research that was conducted to be more probative than the Veteran's statements that aircraft dumped Agent Orange on or near the U.S.S. DeHaven.  This is because the Veteran has not provided credible and competent statements that he has actual knowledge of contamination of his ship with Agent Orange from aircraft.  

The Veteran has not shown that had the expertise to identify a raw herbicide agent, such as Agent Orange, during his active service.  To the extent that he reports that some substance he saw in the sea or on his ship was Agent Orange, his statements are not competent evidence.  

The Board has not ignored his statement received in May 2012 in which he reports that he saw barrels labeled "Dow Chemical" and was told that the chemical only killed vegetation.  

Consistent with the Parties direction, the Board must address the Veteran's credibility.  

Here, the Veteran initially reported that he served in the rivers of Vietnam, but then he reported that his exposure was from aircraft dumping excess Agent Orange in the ocean and on his ship, and, during the 2003 hearing he reported that he was off the coast of Vietnam, not incountry.  His 2002 statement that he was in the rivers of Vietnam is inconsistent with his testimony that he was not in-country but only off the coast.  These inconsistencies impact negatively on his credibility.  As to his reports of seeing barrels labeled Dow Chemical and being told that the chemical only killed vegetation, those reports came along with his report that aircraft routinely, i.e., at least 50 times during his service on the U.S.S. DeHaven, dumped Agent Orange.  However, the more probative research indicates that aircraft did not retain any herbicide but rather deposited it all on the targets.  Additionally, it is implausible that sailors aboard a destroyer would be informed that some chemicals were only dangerous to vegetation, particularly where there was no practice of dumping such chemicals after aircraft missions to deliver the herbicides to targets.  Based on the more probative evidence that Agent Orange was not dumped from the planes, and the implausibility that there would have been a specific warning to sailors aboard a destroyer about Agent Orange, the Board concludes that the Veteran's reported recollections of these events is not an accurate one.  To the extent that he ever viewed barrels with Dow Chemical listed on the sides, the preponderance of evidence is against a finding that the barrels contained an herbicide agent and against a finding that they were dumped from aircraft.  His apparent contention that the planes used on aircraft carrier sprayed herbicides is simply wrong.  The Board thus affords his reports of exposure to Agent Orange only the most minimal of probative weight.  

The Veteran submitted a letter dated in April 2011 from Dr. W.D., who identified himself as a retired environmental scientist.  Dr. W.D. offered his opinion that drainage form the Ranch Hand site on Da Nang Airbase would terminate in Da Nang Harbor.  Dr. W.D. stated that if naval personnel had intimate associations such as eating fish and crab captured in the water, swimming, and drinking the harbor water, then significant levels of Agent Orange could have been ingested.  He also opined that inhalation of dioxin vapors could have resulted in exposure.  

The letter from Dr. W.D. is of extremely little probative value on the issue of whether the Veteran in this case was exposed to a herbicide Agent during his service.  Dr. W.D.'s opinion depends on too many possibilities, rather than probabilities, for it to provide a proximate link between the Veteran's service and exposure to Agent Orange.  For example, he opines that the inhalation of vapors could result in exposure and that if a person at seafood or drank harbor water they could have ingested Agent Orange from runoff.  He provides no statistics that there was run off of Agent Orange into DaNang harbor, and there is no evidence showing that the Veteran ate seafood taken from the harbor or drank contaminated harbor water, or how close the Veteran was to DaNang.  The letter expresses a theory of possible exposure, not a probative opinion that this Veteran was exposed to Agent Orange during his active service.  

The Veteran has submitted documents authored by persons who identify the documents with the Blue Water Navy Vietnam Veterans Association.  These documents essentially argue against the holding of the Federal Circuit in Haas.  To that extent the documents are not probative in this case.  The documents do not show that the Veteran in this case was exposed to Agent Orange or any similar herbicide agent.  His recollection of events in service, based on a detailed review of all of his statements over many years appears factually uncertain. 

For these reasons, the Board concludes that the preponderance of evidence is against a finding that the Veteran was exposed to an herbicide agent, such as Agent Orange, during his active service.  

Service treatment records make no mention of diabetes, hypertension, or peripheral neuropathy.  A November 1968  report of medical history for separation from active duty documents the Veteran's report that the injuries or illness he had that were not otherwise noted were pleuracy - staph infection.  In a section listing numerous conditions he indicated that he had never had neuritis or paralysis but had either then or in the past, had high or low blood pressure.  In a section for a physician's summary, the physician stated that this referred to his empysema during the summer of 1968.  A narrative summary of a May to July 1968 hospitalization documents that the Veteran was surgically treated for pneumonia and empysema with staphylococcus.  Also of record is the second page of a November 1968 report of medical examination for the purpose of separation from active service.  This documents that the Veteran had a blood pressure of 140 over 88.  There is, however, no indication that the Veteran had hypertension.  

While the June 2010 VA examination report documents the Veteran's report that he had hypertension for many years prior to his diagnosis of diabetes mellitus, private treatment records do not show that his hypertension manifested within a year of separation from active service or is related to his active service.  As noted by the examiner, his sugar was zero on VA examination in January 1969.  During that examination his blood pressure was measured at 120 over 70.  There are numerous private treatment records associated with the claims file, including records from Phoenix Internal Medicine and Mount Sinai Medical Center.  Those records do not show that his hypertension or peripheral neuropathy had onset at any time within years of his separation from active service.  

There is no evidence that the Veteran had hypertension, peripheral neuropathy, or diabetes mellitus during service or within one year of separation from service.  The June 2010 VA examination report tend to show that these conditions manifested for the first time many years after his separation from active service.  Therefore, service connection may not be presumed based on the presumption of service connection for the chronic diseases enumerated at 38 C.F.R. § 3.309(a).  

Additionally, there is no evidence showing that his hypertension, diabetes mellitus, or peripheral neuropathy had onset during or was caused by his active service.  Nor has the Veteran argued that any of these conditions had onset or were caused by his active service other than through exposure to Agent Orange.  

The Board therefore concludes that the preponderance of evidence is against a finding that the in-service or nexus elements of service connection have been met for any of the claimed disabilities.  Hence, his appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in letters sent to the Veteran in August 2002 (diabetes mellitus) and February 2011 (hypertension and peripheral neuropathy).  

To the extent that the August 2002 letter did not provide notice as to the downstream elements of an effective date and a disability rating, that lack of notice is not prejudicial to the Veteran because service connection is not being granted so no effective date or disability rating will be assigned.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and private treatment records are associated with the claims file.  The examination and opinion provided in June and November 2010 are adequate.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for hypertension is denied.  

Service connection for peripheral neuropathy of the lower extremities is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


